ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of VIJAY M. GOKHALE of ISELIN, who was admitted to the bar of this State in 1983, for failure to cooperate in an ethics investigation as required by Rule 1:20—3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-3(g)(4), VIJAY M. GOKHALE is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that VIJAY M. GOKHALE comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that VIJAY M. GOKHALE be restrained and enjoined from practicing law during the period of his suspension.